— Proceeding pursuant to CPLR article 78 to review a determination of the respondent, dated October 5, 1979, which, after a hearing, found petitioner guilty of certain misconduct and suspended him without pay for a period of one month. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The determination that petitioner exhibited certain confidential documents to unauthorized persons is supported by substantial evidence. Furthermore, the penalty imposed was not so disproportionate to the offense as to be shocking to one’s sense of fairness (see Matter of Pell v Board of Educ., 34 NY2d 222). Damiani, J. P., Lazer, Gibbons and Cohalan, JJ., concur.